Citation Nr: 0611900	
Decision Date: 04/25/06    Archive Date: 05/02/06

DOCKET NO.  04-39 662	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Cleveland, 
Ohio


THE ISSUES

1.  Whether new and material evidence has been submitted to 
reopen a claim for entitlement to service connection for 
bilateral hearing loss.  

2.  Entitlement to an increased rating for a low back 
disability, currently rated as 10 percent disabling.


REPRESENTATION

Appellant represented by:	The American Legion


WITNESS AT HEARING ON APPEAL

Appellant



ATTORNEY FOR THE BOARD

E. Pomeranz, Counsel


INTRODUCTION

The appellant had active military service from November 1945 
to July 1946, and from March 1951 to March 1953.  

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal of a June 2003 rating action by the 
Department of Veterans Affairs (VA) Regional Office (RO) 
located in Cleveland, Ohio.                 

This case has been advanced on the docket due to the advanced 
age of the veteran. 38 U.S.C.A. § 7107 (West 2002); 38 C.F.R. 
§ 20.900(c) (2005).


FINDINGS OF FACT

1.  In a December 1994 decision, the RO denied the 
appellant's claim for service connection for bilateral 
hearing loss on the basis that the evidence was insufficient 
to reopen a claim which had been previously denied.  The 
appellant was provided notice of his appellate rights but did 
not file a notice of disagreement.     

2.  In August 2002, the appellant filed an application to 
reopen his claim for service connection for bilateral hearing 
loss.  

3.  The evidence received since the unappealed December 1994 
decision, when considered by itself, or in the context of the 
entire record, does not relate to a fact unestablished by the 
previously available record that is necessary to substantiate 
the claim for service connection for bilateral hearing loss.  

4.  Prior to September 26, 2003, the appellant's service-
connected low back disability was productive of no more than 
slight impairment, with no evidence of muscle spasm on 
extreme forward bending and unilateral loss of lateral spine 
motion in standing position.  

5.  From September 26, 2003, the appellant's service 
connected low back disability is productive of mild muscle 
spasms, with significant scoliosis throughout the 
thoracolumbar spine.  


CONCLUSIONS OF LAW

1.  Evidence submitted to reopen the claim of entitlement to 
service connection for bilateral hearing loss is not new and 
material, and therefore, the claim is not reopened.  
38 U.S.C.A. §§ 5108, 7105 (West 1991); 38 C.F.R. § 3.156(a) 
(2005).

2.  The criteria for an evaluation in excess of 10 percent 
for a low back disability prior to September 26, 2003, have 
not been met.  38 U.S.C.A. §§ 1155, 5103A, 5107 (West 2002); 
38 C.F.R. § 4.71a, Diagnostic Code 5295 (2002).   

3.  The criteria for a 20 percent rating for service-
connected low back disability from September 26, 2003, have 
been met.  38 U.S.C.A. §§ 1155, 5103A, 5107 (West 2002); 
38 C.F.R. § 4.71a, Diagnostic Code 5237 (2005).      


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  New and Material Claim

In November 2000, the Veterans Claims Assistance Act of 2000 
(VCAA) was signed into law.  See 38 U.S.C.A. §§ 5100, 5102, 
5103, 5103A, 5106, 5107, 5126 (West 2002 & Supp. 2005).  
Regulations implementing the VCAA are applicable to the 
appellant's new and material claim.  38 C.F.R. §§ 3.102, 
3.156(a), 3.159, 3.326 (2005).   

In regard to VA's duty to notify, by a September 2005 
decision, the Board remanded this case.  At that time, the 
Board noted that the definition of "new and material 
evidence" as set forth in 38 C.F.R. § 3.156(a) was revised, 
effective August 29, 2001.  As the appellant filed his 
application to reopen in August 2002, the revised version of 
3.156 was applicable in his appeal.  However, neither the 
September 2004 statement of the case nor the November 2004 
supplemental statement of the case made reference to the 
newly amended provisions of 38 C.F.R. § 3.156, and neither 
reflected consideration of the revised regulation pertaining 
to submission of new and material evidence.  Thus, the Board 
remanded this case and directed the RO to provide the 
appellant with a letter specific to the new and material 
claim on appeal and inform him of the information or evidence 
he needed to submit to substantiate his claim and what 
evidence VA would obtain.  The appellant was to be 
specifically informed of the appropriate regulatory 
requirements (the revised version of 38 C.F.R. § 3.156) for 
the submission of new and material evidence.     

In a letter from the RO to the appellant, dated in October 
2005, the RO notified the appellant of the newly amended 
provisions of 38 C.F.R. § 3.156.  In addition, the appellant 
was notified of the types of evidence he needed to submit, 
and the development the VA would undertake.  See Quartuccio 
v. Principi, 16 Vet. App. 183 (2002).  The letter 
specifically informed the appellant what was needed from him 
and what VA would obtain on his behalf.  Id.  For example, 
the letter told him that VA would help obtain medical 
records, employment records, or records from other Federal 
agencies.  The appellant was informed that he was responsible 
for providing sufficient information to VA so records could 
be requested.  

In the present case, the Board notes that it was not until 
after the original rating action on appeal was promulgated 
did the RO provide notice to the appellant regarding the duty 
to notify him of the evidence he must provide, and the 
evidence that VA would obtain on his behalf.  See Pelegrini 
v. Principi, 17 Vet. App. 412 (2004).  Nevertheless, the 
Board observes that in regard to the issue on appeal, there 
is no indication that there is additional evidence that has 
not been obtained and that would be pertinent to the present 
claim.  In addition, the appellant has been afforded the 
opportunity to present evidence and argument in support of 
the claim, including at a personal hearing and at a 
videoconference hearing before the Board.  Quartuccio, 16 
Vet. App. at 183, 187.  Moreover, the appellant has also been 
notified of the applicable laws and regulations that pertain 
to his new and material claim.  Under the facts of this case, 
"the record has been fully developed," and "it is 
difficult to discern what additional guidance VA could have 
provided to the veteran [appellant] regarding what further 
evidence he should submit to substantiate his claim."  
Conway v. Principi, No. 03-7072 (Fed. Cir. Jan. 7, 2004).  
Therefore, the Board finds that the VA's duty to notify has 
been fully satisfied.    

With respect to VA's duty to assist the appellant, the RO has 
obtained the appellant's service medical records.  The record 
also includes VA Medical Center (VAMC) outpatient treatment 
records, VA examination records, a local RO hearing 
transcript, a Board videoconference hearing transcript, and 
the appellant's own contentions.  It should be pointed out 
that, while the RO did not obtain an examination of the 
appellant, the VCAA recognizes that new and material evidence 
must be submitted to reopen a claim.  38 U.S.C. § 5103A(f) 
(West 2002); 38 C.F.R. § 3.159(c)(4)(C)(iii) (2005).  As 
discussed in further detail below, no new and material 
evidence has been submitted in conjunction with the 
appellant's claim.  The Board therefore does not have 
jurisdiction to act further in this matter.  Barnett v. 
Brown, 83 F.3d 1380, 1383 (Fed. Cir. 1996), aff'd 8 Vet. App. 
1 (1995); Butler v. Brown, 9 Vet. App. 167 (1996).

Finally, to the extent that VA has failed to fulfill any duty 
to notify and assist the appellant, the Board finds that 
error to be harmless.  Of course, an error is not harmless 
when it "reasonably affect(s) the outcome of the case."  
ATD Corp. v. Lydall, Inc., 159 F.3d 534, 549 (Fed.Cir. 1998).  
In this case, however, as there is no evidence that any 
failure on the part of VA to further comply with the VCAA 
reasonably affects the outcome of this case, the Board finds 
that any such failure is harmless.  See also Mayfield v. 
Nicholson, 19 Vet. App. 103 (2005), rev'd on other grounds, 
No. 05-7157 (Fed. Cir. April 5, 2006); see also 
Dingess/Hartman v. Nicholson, Nos. 01-1917, 02-1506 (U.S. 
Vet. App. March 3, 2006); Kent v. Nicholson, No. 04-181 (U.S. 
Vet. App. March 31, 2006).  

Generally, service connection is warranted where the evidence 
of record establishes that a particular injury or disease 
resulting in disability was incurred in the line of duty in 
the active military service or, if pre-existing such service, 
was aggravated by service.  38 U.S.C.A. §§ 1110, 1131 (West 
2002); 38 C.F.R. § 3.303 (2005).  When certain chronic 
disease, such as sensorineural hearing loss, is shown in 
service, or to a compensable degree within a year of the 
claimant's separation from service, a grant of service 
connection is warranted.  38 U.S.C.A. §§ 1110, 1112, 1131, 
1137 (West 2002); 38 C.F.R. §§ 3.303(b), 3.307, 3.309 (2005).  
Service connection may be granted for a disease first 
diagnosed after service when all of the evidence establishes 
that the disease was incurred in service.  38 C.F.R. § 3.303.   

For purposes of a hearing loss claim, impaired hearing will 
be considered a disability for VA purposes when the auditory 
threshold in any of the frequencies 500, 1,000, 2,000, 3,000, 
4,000 Hertz is 40 decibels or greater, or when the auditory 
thresholds for at least three of the frequencies 500, 1,000, 
2,000, 3,000, or 4,000 Hertz are 26 decibels or greater, or 
when speech recognition scores using the Maryland CNC Test 
are less than 94 percent.  38 C.F.R. § 3.385 (2005).

The United States Court of Appeals for Veterans Claims 
(Court) has held that 38 C.F.R. § 3.385 does not preclude 
service connection for a current hearing disability where 
hearing was within normal audiometric testing limits at 
separation from service.  See Hensley v. Brown, 5 Vet. App. 
155, 159 (1993).  The Court explained that when audiometric 
test results do not meet the regularity requirements for 
establishing a "disability" at the time of the veteran's 
separation, the veteran may nevertheless establish service 
connection for a current hearing disability by submitting 
competent evidence that the current disability is causally 
related to service.  Id. at 160.

By a December 1994 decision, the appellant's claim to reopen 
the issue of entitlement to service connection for bilateral 
hearing loss was denied.  The appellant was provided notice 
of his appellate rights but did not file a notice of 
disagreement.  Therefore, the December 1994 decision letter 
became final based on the evidence then of record.  38 
U.S.C.A. § 7105; 38 C.F.R. § 20.1103 (2005).  Nevertheless, a 
claim will be reopened in the event that new and material 
evidence is presented.  38 U.S.C.A. § 5108.  Because the 
December 1994 decision was the last final disallowance, the 
Board must review all of the evidence submitted since that 
action to determine whether the appellant's claim for service 
connection should be reopened and re-adjudicated on a de novo 
basis.  38 U.S.C.A. § 5108; Evans v. Brown, 9 Vet. App. 273 
(1996).  

The Board notes that 38 C.F.R. § 3.156(a), which defined 
"new and material" evidence, was amended in August 2001.  
The amendment is applicable to claims filed on or after 
August 29, 2001.  See 66 Fed. Reg. 45,620 (Aug. 29, 2001).  
The amendment is applicable in this case because the 
appellant filed his claim to reopen in August 2002.

The amended version of 38 C.F.R. § 3.156(a) provides as 
follows:

A claimant may reopen a finally 
adjudicated claim by submitting new and 
material evidence.  New evidence means 
existing evidence not previously 
submitted to agency decisionmakers.  
Material evidence means existing evidence 
that, by itself or when considered with 
previous evidence of record, relates to 
an unestablished fact necessary to 
substantiate the claim.  New and material 
evidence can be neither cumulative nor 
redundant of the evidence of record at 
the time of the last prior final denial 
of the claim sought to be reopened, and 
must raise a reasonable possibility of 
substantiating the claim.

38 C.F.R. § 3.156(a) (2005).

The appellant's original claim for service connection for 
bilateral hearing loss was denied by the RO in an August 1991 
rating action on the basis that there was no evidence of 
record showing that the appellant incurred a hearing loss 
during active duty or that he had a compensable hearing loss 
within one year from his discharge.  As previously stated, 
the most recent final denial was in a December 1994 decision 
that denied a claim to reopen.

The evidence of record at the time of the December 1994 
decision letter consisted of the appellant's service medical 
records, a July 1953 VA examination report, and an April 1991 
VA audiological examination report. 

The appellant's service medical records from his first period 
of active military service, from November 1945 to July 1946, 
are negative for any complaints or findings of defective 
hearing.  The records show that in July 1946, the appellant 
underwent a separation examination.  At that time, in regard 
to the appellant's ears, it was noted that there was no 
disease and that there were no defects.  The appellant's 
hearing was 15/15 bilaterally, on whispered and spoken voice 
testing.  Audiometric testing was not performed.

The appellant's service medical records from his second 
period of active military service, from March 1951 to March 
1953, are negative for any complaints or findings of 
defective hearing.  The records show that in February 1953, 
the appellant underwent a separation examination.  At that 
time, the appellant's ears were clinically evaluated as 
"normal," and the appellant's hearing as measured by the 
whispered voice test was normal at 15/15.  Audiometric 
testing was not performed.

In July 1953, the appellant underwent a VA examination.  The 
July 1953 VA examination report notes no ear complaints and 
it was indicated that the appellant's ears were "negative."  
The appellant underwent "CV" testing which revealed normal 
hearing acuity of 20/20 in both ears.

In February 1991, the appellant filed his original claim for 
service connection for bilateral hearing loss.  At that time, 
he stated that while he was in the military, he was exposed 
to "shelling (artillery)."  In addition, in a statement in 
support of claim, dated in March 1991, the appellant 
indicated that during service, it was discovered that he had 
slight hearing loss.  According to the appellant, "over the 
years," his hearing had worsened.  


A VA audiological examination was provided in April 1991.  At 
that time, the appellant stated that he had difficulty 
understanding speech.  It was noted that the appellant worked 
in a noisy environment.  The audiological examination 
revealed that the appellant had pure tone air conduction 
threshold levels in the right ear at 500, 1,000, 2,000, 
3,000, and 4,000 Hertz as follows: 20, 10, 35, 75, and 80 
decibels, respectively, with a pure tone average of 50 
decibels.  In the left ear for the same frequencies, he had 
pure tone air conduction threshold levels of 10, 20, 50, 75, 
and 80 decibels, with a pure tone average of 56.25 decibels.  
Speech discrimination percentages were 88 percent in his 
right ear and 89 percent in his left ear.  No diagnosis was 
provided.  The Board notes that the audiometric findings 
obtained from the April 1991 VA audiological examination 
reflect the required thresholds for a finding of hearing 
impairment in both ears under 38 C.F.R. § 3.385.  

Evidence received subsequent to the unappealed December 1994 
decision consists of VAMC outpatient treatment records, from 
April 1991 to September 2002, October 2002 to September 2004, 
and from August 2004 to December 2005, and hearing testimony.   

In October 2002, the RO received VAMC outpatient treatment 
records, from April 1991 to September 2002.  The records show 
that in March 2002, the appellant underwent a comprehensive 
hearing test which was reported to reflect bilateral severe 
high frequency sensorineural hearing loss.  The records also 
show that in May 2002, the appellant received hearing aids.  

In May 2004, a hearing was conducted at the RO.  At that 
time, the appellant testified that during basic training, he 
was exposed to loud noises such as the firing of rifles and 
grenades "going off."  According to the appellant, it was 
at that point that he noticed that his hearing started to 
decrease.  He reported that after his discharge, his hearing 
continued to worsen.  

In November 2004, the RO received VAMC outpatient treatment 
records, from October 2002 to September 2004.  In December 
2005, the RO received additional VAMC outpatient treatment 
records, from August 2004 to December 2005.  The records 
include diagnoses of sensorineural hearing loss.  


In August 2005, the appellant testified at a videoconference 
hearing before the Board.  At that time, he testified that 
while he was in the military, he was attached to the 332nd 
Engineer Aviation Battalion, Company B, Kelly Air Force Base 
where he was exposed to loud noises.  The appellant stated 
that after his discharge in 1953, he underwent an employment 
examination where he was diagnosed with bilateral hearing 
loss.  According to the appellant, at present, he continued 
to experience bilateral hearing loss.      

In the instant case, the transcript of the local hearing 
which was conducted at the RO in May 2004, and the transcript 
of the August 2005 videoconference hearing, are both new to 
the record.  However, they contain lay statements by the 
appellant which merely reiterate his contention that he has 
bilateral hearing loss which was incurred during service when 
he was exposed to loud noises.  Competent lay evidence is 
defined as any evidence not requiring that the proponent have 
specialized education, training or experience.  Lay evidence 
is competent if it is provided by a person who has knowledge 
of the facts or circumstances and conveys matters that can be 
observed and described by a layperson.  38 C.F.R § 
3.159(a)(1).  However, medical diagnosis, by its very nature, 
requires specialized education, training, and experience.  
Thus, lay statements cannot provide a competent medical 
diagnosis or a competent medical opinion regarding causation, 
and, as the appellant is a layperson, his statements as to 
medical diagnosis and causation do not constitute competent 
medical evidence.  Espiritu v. Derwinski, 2 Vet. App. 492 
(1992); 38 C.F.R. § 3.159(a)(1).  Thus, his statements do 
not, by themselves or when considered with the previous 
evidence of record, help establish a fact necessary to 
substantiate the claim, which had not been previously 
established.

In regard to the remainder of the evidence submitted in 
support of reopening the appellant's claim of service 
connection for bilateral hearing loss, the VAMC outpatient 
treatment records, from April 1991 to December 2005, are 
"new" in that they were not of record at the time of the 
December 1994 decision letter.  However, the Board concludes 
that the aforementioned evidence is not "material" because 
it does not relate to an unestablished fact necessary to 
substantiate the claim for service connection for bilateral 
hearing loss.  Rather, it merely confirms that the appellant 
continues to experience bilateral hearing loss without 
offering any indication of a causal link or nexus between any 
incident of service and the claimed condition.       

In this case, the specified basis for the original August 
1991 disallowance of the appellant's claim for service 
connection for bilateral hearing loss was that there was no 
evidence of record showing that the appellant incurred a 
hearing loss during active duty or that he had a compensable 
sensory hearing loss within one year from his discharge.  
Thus, although the appellant demonstrated that he had a 
bilateral hearing loss disability under VA standards, the 
medical evidence of record did not provide any competent 
opinion to establish any etiologic link between any incident 
of service, to include in-service noise exposure, and the 
development of defective hearing.  The VAMC outpatient 
treatment records, from April 1991 to December 2005, do not 
address or contradict this reasoning.  The records have no 
bearing on the issue of entitlement to service connection for 
bilateral hearing loss in that they do not address whether 
the appellant's current bilateral hearing loss was incurred 
in, or aggravated by, service.  They also do not demonstrate 
that sensorineural hearing loss became manifested to a 
compensable degree during the first year following discharge 
from service to establish service connection on a presumptive 
basis.  Therefore, the aforementioned evidence is not 
material.      

The Board finds that the evidence submitted subsequent to the 
December 1994 decision does not provide relevant information 
as to the question of whether the appellant experiences 
bilateral hearing loss which is due to his period of military 
service, to include any in-service noise exposure.  No 
competent medical opinion supporting any etiologic link 
between the appellant's active service and his current 
bilateral hearing loss is in evidence.  As none of the 
evidence added to the record since the RO's December 1994 
decision, either by itself or in the context of all the 
evidence, both old and new, is competent medical evidence 
reflecting the existence of a direct etiologic nexus between 
service and any current bilateral hearing loss, the Board 
concludes that the evidence of record added since the 
December 1994 decision does not constitute new and material 
evidence sufficient to reopen the appellant's claim for 
service connection for bilateral hearing loss.  Therefore, 
the claim is not reopened.

II.  Increased Rating Claim

With respect to the appellant's claim for entitlement to an 
increased rating for a low back disability, VA has met all 
statutory and regulatory notice and duty to assist 
provisions.  See 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 
5106, 5107, 5126 (West 2002 & Supp. 2005); 38 C.F.R. 
§§ 3.102, 3.156(a), 3.159, 3.326 (2005).  Prior to initial 
adjudication of the appellant's increased rating claim, a 
letter dated in September 2002 satisfied the duty to notify 
provisions.  38 U.S.C.A. § 5103(a); 38 C.F.R. § 3.159(b)(1); 
Quartuccio v. Principi, 16 Vet. App. 183, 187 (2002).  In 
addition, VA medical treatment records have been obtained.  
38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159.  The appellant was 
also accorded VA examinations in October 2002, August 2004, 
and November 2005.  38 C.F.R. § 3.159(c )(4).  There is no 
indication in the record that additional evidence relevant to 
the issue decided herein is available and not part of the 
claims file.  See Pelegrini v. Principi, 18 Vet. App. 112 
(2004).  As there is no indication that any failure on the 
part of VA to provide additional notice or assistance 
reasonably affects the outcome of this case, the Board finds 
that any such failure is harmless.  See also Mayfield v. 
Nicholson, 19 Vet. App. 103 (2005), rev'd on other grounds, 
No. 05-7157 (Fed. Cir. April 5, 2006); see also 
Dingess/Hartman v. Nicholson, Nos. 01-1917, 02-1506 (U.S. 
Vet. App. March 3, 2006).    

Disability ratings are determined by the application of VA's 
SCHEDULE FOR RATING DISABILITIES (Rating Schedule) codified 
in 38 C.F.R. Part 4 (2005), which is based on the average 
impairment of earning capacity.  Separate diagnostic codes 
identify the various disabilities.  38 U.S.C.A. § 1155; 
38 C.F.R. Part 4 (2005).  Pertinent regulations do not 
require that all cases show all findings specified by the 
Rating Schedule, but that findings sufficient to identify the 
disease and the resulting disability and above all, 
coordination of the rating with the impairment of function 
will be expected in all cases.  38 C.F.R. § 4.21 (2005).   

Although the evaluation of a service-connected disability 
requires a review of the appellant's medical history with 
regard to that disorder, the primary concern in a claim for 
an increased evaluation for service-connected disability is 
the present level of disability.  Although VA is directed to 
review the recorded history of a disability in order to make 
a more accurate evaluation, the regulations do not give past 
medical reports precedence over current findings.  Francisco 
v. Brown, 7 Vet. App. 55, 58 (1994).

By an October 1948 rating action, the RO granted the 
appellant's original claim of entitlement to service 
connection for lumbosacral strain, residual of an injury to 
the back.  At that time, the RO assigned a 20 percent 
disability rating under Diagnostic Code 5295, effective from 
July 13, 1946, for the appellant's service-connected low back 
disability.  In an August 1953 rating action, the RO reduced 
the disability rating for the appellant's service-connected 
residuals of a low back sprain from 20 percent to 10 percent 
disabling under Diagnostic Code 5295, effective from March 3, 
1953.  

By an August 1991 rating action, the RO denied the 
appellant's claim for an evaluation in excess of 10 percent 
for the service-connected residuals of a low back strain.  
The appellant subsequently filed a timely appeal.  In a 
decision, dated in July 1992, the Board concluded that the 
criteria for a rating in excess of 10 percent for residuals 
of a low back strain had not been met.  

In August 2002, the appellant requested that his service-
connected low back disability be reevaluated for a higher 
rating.  By a June 2003 rating action, the RO denied the 
appellant's claim for an evaluation in excess of 10 percent 
for the service-connected low back disability.  The appellant 
disagreed and this appeal ensued.  

Effective September 26, 2003, VA revised the criteria for 
diagnosing and evaluating the spine.  68 Fed. Reg. 51454- 
51458 (Aug. 27, 2003).  As the appellant's appeal was pending 
at the time the applicable regulations were amended, the 
appellant is entitled to consideration under the old 
criteria, and under the new regulations.  However, as the 
amended regulations expressly provide an effective date and 
do not allow for retroactive application, the appellant is 
not entitled to consideration of the amended regulations 
prior to the established effective date.  Green v. Brown, 10 
Vet. App. 111, 116-119 (1997); see also 38 U.S.C.A. § 5110(g) 
(West 2002) (where compensation is awarded pursuant to any 
Act or administrative issue, the effective date of such award 
or increased shall be fixed in accordance with the facts 
found, but shall not be earlier than the effective date of 
the Act or administrative issue).     

Prior to the regulatory changes, Diagnostic Code 5295 
provided for a 10 percent rating for characteristic pain on 
motion.  A 20 percent evaluation was assigned for muscle 
spasm on extreme forward bending, and unilateral loss of 
lateral spine motion in standing position.  A 40 percent 
evaluation required severe lumbosacral strain with listing of 
the whole spine to the opposite side; positive Goldthwaite's 
sign; marked limitation of forward bending in the standing 
position; loss of lateral motion with osteoarthritic changes; 
or narrowing or irregularity of the joint space; or some of 
the above with abnormal mobility on forced motion.  38 C.F.R. 
§ 4.71a, Diagnostic Code 5295 (2002).

Effective September 26, 2003, the regulations for rating 
disabilities of the spine were revised with reclassification 
of the diagnostic codes.  These reclassified diagnostic codes 
include Diagnostic Code 5237 for lumbosacral or cervical 
strain.  Under the revised criteria for spinal disabilities, 
a 10 percent rating is assigned for forward flexion of the 
thoracolumbar spine greater than 60 degrees but not greater 
than 85 degrees; or, forward flexion of the cervical spine 
greater than 30 degrees but not greater than 40 degrees; or, 
combined range of motion of the thoracolumbar spine greater 
than 120 degrees but not greater than 235 degrees; or, 
combined range of motion of the cervical spine greater than 
170 degrees but not greater than 335 degrees; or, muscle 
spasm, guarding, or localized tenderness not resulting in 
abnormal gait or abnormal spinal contour; or, vertebral body 
fracture with loss of 50 percent or more of the height.  A 20 
percent rating is assigned for forward flexion of the 
thoracolumbar spine greater than 30 degrees but not greater 
than 60 degrees; or, forward flexion of the cervical spine 
greater than 15 degrees but not greater than 30 degrees; or, 
the combined range of motion of the thoracolumbar spine not 
greater than 120 degrees; or, the combined range of motion of 
the cervical spine not greater than 170 degrees; or, muscle 
spasm or guarding severe enough to result in an abnormal gait 
or abnormal spinal contour such as scoliosis, reversed 
lordosis, or abnormal kyphosis.  A 30 percent rating is 
assigned for forward flexion of the cervical spine 15 degrees 
or less; or, favorable ankylosis of the entire cervical 
spine.  A 40 percent rating is assigned for unfavorable 
ankylosis of the entire cervical spine; or, forward flexion 
of the thoracolumbar spine to 30 degrees or less; or, with 
favorable ankylosis of the entire thoracolumbar spine.  A 50 
percent rating is assigned for unfavorable ankylosis of the 
entire thoracolumbar spine.  A 100 percent rating is assigned 
for unfavorable ankylosis of the entire spine.  38 C.F.R. § 
4.71a, Diagnostic Code 5237 (2005).

It is noted that diseases and injuries of the spine should be 
evaluated upon any associated objective neurologic 
abnormalities, including, but not limited to, bowel or 
bladder impairment, separately, under an appropriate 
diagnostic code.  38 C.F.R. § 4.71a, General Rating Formula 
for Diseases and Injuries of the Spine, Note (1).  For VA 
compensation purposes, normal forward flexion of the cervical 
spine is zero to 45 degrees, extension is zero to 45 degrees, 
left and right lateral flexion are zero to 45 degrees, and 
left and right lateral rotation are zero to 80 degrees.  
Normal forward flexion of the thoracolumbar spine is zero to 
90 degrees, extension is zero to 30 degrees, left and right 
lateral flexion are zero to 30 degrees, and left and right 
lateral rotation are zero to 30 degrees.  The combined range 
of motion refers to the sum of the range of forward flexion, 
extension, left and right lateral flexion, and left and right 
rotation.  The normal combined range of motion of the 
cervical spine is 340 degrees and of the thoracolumbar spine 
is 240 degrees.  The normal ranges of motion for each 
component of spinal motion provided in this note are the 
maximum that can be used for calculation of the combined 
range of motion.  38 C.F.R. § 4.71a, General Rating Formula 
for Diseases and Injuries of the Spine, Note (2).

In the instant case, the appellant maintains that the current 
rating is not high enough for the amount of disability that 
his low back condition causes him.  He indicates that he has 
chronic low back pain, with radiculopathy, and that prolonged 
sitting and walking aggravates his back pain.  In this 
regard, lay statements are considered to be competent 
evidence when describing symptoms of a disease.  However, 
symptoms must be viewed in conjunction with the objective 
medical evidence of record.  Espiritu v. Derwinski, 2 Vet. 
App. 492 (1992).

In this case, the Board finds that prior to September 26, 
2003, the evidence of record does not demonstrate the degree 
of disability for which an evaluation in excess of 10 percent 
is warranted.  As set forth above, in order to be entitled to 
a higher rating under the old criteria for Diagnostic Code 
5295, the medical evidence must show muscle spasm on extreme 
forward bending, and unilateral loss of lateral spine motion 
in standing position.  In this regard, in October 2002, the 
appellant underwent a VA examination.  At that time, the 
examiner stated that the appellant used a cane because he was 
legally blind, not for support.  The examiner also noted that 
the appellant did not wear a back brace.  According to the 
examiner, the appellant was retired and had difficulties with 
"normal daily activities."  Upon physical examination, the 
examiner indicated that the appellant ambulated without aids 
or assistance.  Examination of the back showed "some 
tenderness to soreness and pain to palpation, some pain with 
motion."  The appellant could forward flex to 80 degrees and 
extend, bend, and rotate to 30 degrees, with pain at the 
extremes.  In addition, he could raise on his toes and heels 
holding on for support.  The diagnosis was lumbosacral 
strain.  

At the time of the appellant's October 2002 VA examination, 
the appellant had x-rays taken of his lumbosacral spine.  The 
x-rays were interpreted as showing mild scoliosis to the 
right at L1-L2, with mild to moderate degenerative changes of 
the disc space of L1-L2 and L2-L3.  There were mild 
hypertrophic changes with osteophyte formation at L4-L5 and 
L1-L2.  There was calcification of the abdominal aorta and 
there was a suggestion of generalized osteoporosis.  The 
impression was generalized mild to moderate degenerative 
changes and scoliosis as described.    

In this case, although the appellant has been diagnosed with 
arthritis of the lumbar spine, the Board notes that the 
appellant is not service-connected for his diagnosed 
degenerative changes of the lumbar spine.  Regardless, upon a 
review of the evidence of record prior to September 26, 2003, 
although the appellant had arthritis and some loss of motion, 
there had been no indication that he had muscle spasm on 
extreme forward bending, and unilateral loss of lateral spine 
motion in standing position.  Thus, prior to September 26, 
2003, while the appellant experienced arthritis and some loss 
of motion, it should also be pointed out that he did not have 
any of the above-noted criteria for a 20 percent rating.  
Accordingly, in light of the above, the Board concludes that 
prior to September 26, 2003, a rating in excess of 10 percent 
under Diagnostic Code 5295 for the appellant's service-
connected low back disability is not warranted.  In reaching 
this determination, the Board has appropriately considered 
additional functional limitation due to factors such as pain, 
weakness, incoordination and fatigability.  See 38 C.F.R. 
§§ 4.40, 4.45 (2005); see also DeLuca v. Brown, 8 Vet. App. 
202 (1995).  However, such additional functional limitation 
has not been demonstrated here.  

The Board has also considered whether any alternate 
diagnostic codes in effect prior to September 26, 2003, could 
serve as a basis for an increased rating.  In this regard, it 
is noted that lumbar range of motion is addressed at 
Diagnostic Code 5292.  Diagnostic Code 5292 provides for a 10 
percent rating for slight limitation of motion of the 
lumbosacral spine.  See 38 C.F.R. § 4.71a, Diagnostic Code 
5292 (2002).  A 20 percent rating is warranted when there is 
moderate limitation of motion of the lumbosacral spine.  Id.  
Finally, a 40 percent rating is for application where there 
is severe limitation of lumbar motion.  Id.     

In the appellant's October 2002 VA examination, the appellant 
could forward flex to 80 degrees and extend, bend, and rotate 
to 30 degrees.  Thus, given the motion typically expected, 
the limitations noted above do not rise to the level of 
"moderate" limitation of motion.  Thus, prior to September 
26, 2003, a finding of moderate limitation of motion is not 
warranted.  Even with consideration of additional functional 
limitation as due to such factors as pain, weakness, 
fatigability and incoordination, the Board finds that prior 
to September 26, 2003, there was no demonstration of 
disability comparable to moderate limitation of lumbar spine 
motion.  See 38 C.F.R. §§ 4.40, 4.45; see also DeLuca v. 
Brown, 8 Vet. App. 202 (1995).  In the October 2002 VA 
examination, although the examiner noted that the appellant 
had difficulties with "normal daily activities," the 
examiner also reported that the appellant could ambulate 
without aids or assistance.  The examiner further stated that 
although the appellant used a cane, he used the cane because 
of his blindness and not for lumbar support.  Prior to 
September 26, 2003, the available medical evidence did not 
suggest that difficulties due to pain equated to more than 
slight limitation of motion of the lumbosacral spine.  
Therefore, prior to September 26, 2003, an evaluation in 
excess of 10 percent is not warranted.  

Effective September 26, 2003, the Board finds that a 20 
percent rating under the revised criteria for spinal 
disabilities is warranted.  As previously stated, forward 
flexion of the thoracolumbar spine greater than 30 degrees 
but not greater than 60 degrees; or, the combined range of 
motion of the thoracolumbar spine not greater than 120 
degrees; or, muscle spasm or guarding severe enough to result 
in an abnormal gait or abnormal spinal contour such as 
scoliosis, reversed lordosis, or abnormal kyphosis, will 
warrant a 20 percent evaluation under the new regulations for 
spinal disabilities.  In this regard, in August 2004, the 
appellant underwent a VA examination.  At that time, the 
examining physician noted that the evidence of record showed 
that the appellant had arthritis in his lumbar spine.  In 
regard to the appellant's low back pain, the examiner stated 
that it was episodic and that it "comes and goes."  The 
examiner indicated that standing more than five to ten 
minutes at a time bothered the appellant and that the 
appellant could walk about one-half hour at a time.  
According to the examiner, the appellant did not wear a back 
brace.  The examiner also stated that the appellant used a 
cane because he was legally blind, but no cane for support.  
The examiner noted that the appellant was retired and that 
"normal daily activity he [could] do."  In regard to 
medication, the appellant was taking Ibuprofen, daily 
aspirin, and medicines for his heart and lung problems.  

Upon physical examination, the appellant ambulated without 
aids or assistance, with normal station and gait.  The 
appellant was able to raise up on his toes and heels.  
Examination of the back showed some tenderness to soreness 
and pain to palpation, with no obvious increased kyphosis or 
scoliosis.  The appellant had muscle soreness and some mild 
muscle spasms in the lumbar spine, with no fixed or ankylotic 
deformity.  Range of motion was not affected by the 
appellant's "body habitus."  He could forward flex to 70 
degrees, and extend, bend, and rotate to 20 degrees.  The 
diagnosis was lumbosacral strain.  The examiner stated that 
according to the appellant, he had additional functional 
limitations of pain and fatigue and lack of endurance due to 
repetitive use.  However, the examiner reported that because 
the appellant no longer worked, he did not do "repetitive 
use functions."  According to the examiner, range of motions 
were repeated at the time of the examination and there was no 
change noted.       

In November 2005, the appellant underwent a VA examination.  
In the VA examination report, the examiner noted that 
previous x-rays showed degenerative arthritis and 
degenerative disk disease, with severe and significant 
degenerative scoliosis throughout the thoracolumbar spine.  
However, no ankylosis of the thoracolumbar spine was noted.  
In regard to the appellant's low back pain, the examiner 
stated that any attempts at repetitive use and weather 
changes increased symptomatology.  The examiner indicated 
that according to the appellant, he had monthly flare-ups 
where he developed increasing pain, muscle soreness, and 
spasms.  The examiner noted that the appellant had had no 
incapacitating episodes in the past years.  According to the 
examiner, the appellant had difficulty with normal daily 
activity because prolonged standing and prolonged walking 
more than 10 to 15 minutes at a time increased his back pain, 
as well as repetitive bending and lifting, and any repetitive 
use or weather changes.  The examiner stated that at present, 
the appellant was on oxygen.  The appellant used a cane for 
guidance because of his vision.      

The examiner stated that physical examination showed that the 
appellant ambulated using his guidance cane and dragging his 
oxygen.  The appellant was not wearing any other assistive 
devices, such as a cane for weightbearing or a back brace.  
Examination of the back itself did not show any increased 
kyphosis or scoliosis.  The appellant had lumbosacral 
tenderness and soreness to palpation.  There was muscle 
tenderness and soreness across the lumbar spine, but no other 
spasm and no other deformity.  The appellant could forward 
flex his back to 80 degrees, extend to 30 degrees, lateral 
flex to the right and left to 30 degrees, and lateral rotate 
to the right and left to 30 degrees, with pain just at the 
extremes of motion.  He was able to raise from his toes and 
heels, holding on for support.  The diagnosis was arthritis 
and degenerative disk disease of the thoracolumbar spine.  
The examiner stated that repetitive use caused increase in 
ache and pain, soreness, tenderness, and fatigability, but no 
obvious change noted in the "office exam."  The examiner 
indicated that any other range of motion change was 
speculative.  According to the examiner, the appellant's 
"objective findings coordinate[d] well with the physical 
findings and the x-ray findings."  The examiner noted that 
the appellant had "functional impairments associated with 
this."  Prolonged standing, prolonged walking, repetitive 
bending and lifting activities would be difficult for him to 
do.  There was no other muscle atrophy and there were no skin 
changes noted in the examination.     

Under the new regulations for spinal disabilities, a 20 
percent rating is warranted when there is muscle spasm or 
guarding severe enough to result in an abnormal gait or 
abnormal spinal contour such as scoliosis, reversed lordosis, 
or abnormal kyphosis.  In the appellant's August 2004 VA 
examination, the appellant had muscle soreness and some mild 
muscle spasms in the lumbar spine.  In addition, in the 
appellant's November 2005 VA examination, there was muscle 
tenderness and soreness across the lumbar spine.  Moreover, 
the examiner noted that previous x-rays showed severe and 
significant degenerative scoliosis throughout the 
thoracolumbar spine.  Thus, in light of the above, the Board 
finds that from September 26, 2003, the appellant's 
disability picture more nearly approximates the criteria for 
a 20 percent rating under the new regulations for spinal 
disabilities.  38 C.F.R. § 4.7 (2005) (where there is a 
question as to which of two evaluation shall be applied, the 
higher evaluation will be assigned if the disability picture 
more nearly approximates the criteria required for that 
rating).  Therefore, a rating of 20 percent for the 
appellant's service-connected low back disability is 
warranted from September 26, 2003.       

Further, it is important to note that this same evidence from 
September 26, 2003, does not demonstrate that a rating in 
excess of 20 percent is warranted.  As previously stated, 
forward flexion of the thoracolumbar spine limited to 30 
degrees or less; or, favorable ankylosis of the entire 
thoracolumbar spine, will warrant a 40 percent evaluation 
under the new regulations for spinal disabilities.  However, 
at no time of record has the appellant been restricted to 30 
degrees or less of forward flexion, and no examiner has 
suggested his limitation of motion of the lumbar spine 
equates to favorable ankylosis.  See 38 C.F.R. § 4.71a, 
General Rating Formula for Diseases and Injuries of the 
Spine, Note (5) (2005).  Therefore, from September 26, 2003, 
a 40 percent evaluation is not warranted under the revised 
criteria for spinal disabilities.      

The Board has also considered whether factors including 
functional impairment and pain.  However, the Board finds 
that an evaluation in excess of 20 percent for a low back 
disability from September 26, 2003, is not warranted.  While 
the appellant complained of pain associated with his low back 
disability, the Board does not find that the disability 
attributable to the appellant's low back disability has 
resulted in functional disability in excess of that 
contemplated in the 20 percent rating assigned effective from 
September 26, 2003.  In the appellant's August 2004 and 
November 2005 VA examinations, although examination of the 
appellant's back showed some tenderness and pain to 
palpation, the appellant could still flex his lumbar spine to 
70 and 80 degrees, respectively.  In addition, in the 
appellant's August 2004 VA examination, although the examiner 
noted that the appellant had additional functional 
limitations of pain and fatigue and lack of endurance due to 
repetitive use, the examiner also stated that because the 
appellant no longer worked, he did not do "repetitive use 
functions."  The examiner also reported that range of 
motions were repeated at the time of the examination and 
there was no change noted.  Moreover, in the appellant's 
November 2005 VA examination, although the examiner stated 
that prolonged standing, prolonged walking, repetitive 
bending and lifting activities would be difficult for the 
appellant to do, the examiner also reported that there was no 
other muscle atrophy and there were no skin changes noted in 
the examination.  Thus, from September 26, 2003, the Board 
does not find that an evaluation in excess of 20 percent is 
warranted for the appellant's low back disability on the 
basis of functional disability.      

In this case, the appellant has stated on numerous occasions 
that he has had shooting pain down the legs.  However, there 
is no evidence of record showing that the appellant has been 
diagnosed with intervertebral disc syndrome.  In addition, 
although the appellant has a neurologic disorder, diagnosed 
as diabetic neuropathy, the disorder has been linked to his 
non-service-connected diabetes mellitus and not to his 
service-connected low back disability.  In November 2005, the 
appellant underwent a VA neurological examination.  At that 
time, the examiner stated that the neurological examination 
showed symmetrical loss of sensation and reflexes in the 
feet, due to diabetic neuropathy, and loss of central vision, 
due to macular degeneration, but no evidence of 
radiculopathy.  The pertinent diagnoses were degenerative 
disc disease of the lumbosacral spine, without radiculopathy, 
and diabetic neuropathy.  Thus, the evidence does not show 
intervertebral disc syndrome and a rating based on neurologic 
findings is not warranted.           
ORDER

New and material evidence not having been submitted, the 
appeal to reopen the veteran's claim of entitlement to 
service connection for bilateral hearing loss is denied.  

Entitlement to a disability rating in excess of 10 percent 
for a low back disability prior to September 26, 2003, is 
denied.  

A 20 percent disability rating for a low back disability from 
September 26, 2003, is granted, subject to the law and 
regulations governing the payment of monetary awards.  



____________________________________________
JOY A. MCDONALD
Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


